Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 1 of 10 PageID# 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION
 BOARD OF TRUSTEES, SHEET METAL
   WORKERS’ NATIONAL PENSION FUND
 8403 Arlington Boulevard
 Fairfax, Virginia 22031
                                           CIVIL ACTION NO. 1:19-cv-291
  Plaintiff,
                                           Additional Required Service under 29
  v.                                       U.S.C. § 1132(h) to:

 TITAN SHEET METAL, INC.,                           U.S. Department of Labor
 180 Vander Street                                  Attn: Assistant Solicitor
 Corona, CA 92880                                    for Plan Benefits Security
                                                    200 Constitution Ave., N.W.
 Registered Agent:                                  Washington, DC 20002
 Marc S. Hines
 3080 Bristol Street, Suite 540                     U.S. Department of Treasury
 Costa Mesa, CA 92626                               Attn: Secretary of the Treasury
                                                    1500 Pennsylvania Avenue, NW
 EPIC SHEET METAL, INC.                             Washington, D.C. 20220
 1720 Industrial Avenue
 Norco, CA 92860

 Registered Agent:
 Eric Michael Sands
 3690 Vanderbilt Drive
 Corona, CA 92881

 Defendants.

                                          COMPLAINT

       Plaintiff, the Board of Trustees of the Sheet Metal Workers’ National Pension Fund (“NPF”

or “Fund”) hereby complains as follows:

                                          Introduction

       1.      This is a civil action brought by an employee benefit plan, and by the Trustees of

the Fund, pursuant to Sections 502(a)(3), (d)(1), (g)(2), 515, 4219, 4221 and 4301 of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1),



                                                1
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 2 of 10 PageID# 2



(g)(2), 1145, 1399, 1401, and 1451 and Section 301(a) of the Labor Management Relations Act of

1947, as amended (“LMRA”), 29 U.S.C. § 185. The Fund seeks a monetary judgment against

Defendant awarding withdrawal liability, accrued interest, liquidated damages, and attorneys’ fees

and costs, through the date of judgment, as well as those amounts that become due and owing

through the date of judgment, pursuant to Sections 502, 515, 4219, 4221, and 4301 of ERISA, 29

U.S.C. §§ 1132, 1145, 1399, 1401, and 1451, Section 301 of the LMRA, 29 U.S.C. § 185, the

collective bargaining agreement, and the Trust Document governing the Fund.


                                      Jurisdiction and Venue
        2.     Jurisdiction is conferred upon this Court by Sections 502(e), (f), 4221(b) and

4301(a), (c) of ERISA, 29 U.S.C. §§ 1132(e), (f), 1401(b), 1451(a) and (c), and Section 301(c) of

the LMRA, 29 U.S.C. § 185(c). Jurisdiction also lies under 28 U.S.C. § 1331.

        3.     Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and

Section 4301(d) of ERISA, 29 U.S.C. § 1451(d) as the Plaintiff Fund is administered in this district

with its principal place of business in Fairfax, Virginia.

        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.

                                               Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of


                                                  2
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 3 of 10 PageID# 3



ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or jointly referred

to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       6.      The Trustees of the Plaintiff Fund bring this action in their collective names or, as

necessary or appropriate, in the name of the plan, and its participants, and beneficiaries pursuant

to Federal Rule of Civil Procedure 17.

       7.      At all times relevant to this action, Defendant Titan Sheet Metal, Inc. (“Titan”) has

been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29 U.S.C.

§ 1002(5), and has been engaged in an industry affecting commerce within the meanings of

Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information and belief,

at all times relevant to this action, Titan has been incorporated in the state of California with a

principal place of business at 180 Vander Street, Corona, CA 92880.

       8.      At all times relevant to this action, Defendant Epic Sheet Metal, Inc. (“Epic”) has

been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29 U.S.C.

§ 1002(5), and has been engaged in an industry affecting commerce within the meanings of

Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information and belief,



                                                 3
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 4 of 10 PageID# 4



at all times relevant to this action, Epic has been incorporated in the state of California with a

principal place of business at 1720 Industrial Avenue, Norco, CA 91752.

                                        Factual Background

       9.      At all times relevant to this action, Titan employed employees represented for the

purposes of collective bargaining by the International Association of Sheet Metal, Air, Rail and

Transportation Union (formerly known as the Sheet Metal Workers’ International Association),

Local Union No. 105 (“Local 105” or the “Union”), a labor organization representing employees

in an industry affecting interstate commerce.

       10.     At all times relevant to this action, Titan was signatory to, and bound by, a

collective bargaining agreement (“Agreement” or “CBA”) with the Union. Pursuant to the

Agreement, Defendant was obligated to submit monthly remittance reports and fringe benefit

contributions to NPF for all hours worked or paid on behalf of Defendant’s covered employees

within the jurisdiction of Local 105.

       11.     Although Epic is not signatory to the CBA with Local 105, Epic is an alter ego of

Titan, and thus is liable for Titan’s obligations to the NPF.

       12.     At all relevant times, Defendants Titan and Epic shared an interrelation of

operations, common management, centralized control of labor relations, business purpose,

equipment, customers, and common ownership. Specifically:

               a.      Marc Hines incorporated both Defendant corporations and listed the same

address for each corporation on the incorporating documents;

               b.      Dale Auslander is the president of Titan and his son Raymond Auslander is

a principal officer for Epic;




                                                  4
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 5 of 10 PageID# 5



               c.      Defendants employ the same classification or similar classification of

employees, those employees have the same or similar training, and Defendants perform the same

type of work in the same industry in the same geographic market;

               d.      Defendants have an overlapping workforce. Following the dissolution of

Titan effective July 1, 2017, Epic commenced performing the same work for the same customers

with the same employees.

       13.     Pursuant to the grievance procedure outlined in the CBA, the Union filed a

grievance with the Local Joint Adjustment Board (LJAB) for the Residential Sheet Metal Industry

against Epic as an alter ego of Titan for breaching the terms of the CBA. In December 2017, the

LJAB found that “Epic is the alter ego of Titan and was created at least in part in order to avoid

the union contract.”

       14.     As an alter ego of Titan, Epic is an employer within the meaning of 29 U.S.C. §

152(2) and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and jointly and severally liable for any

obligations of Titan arising from the CBA.

       15.     Pursuant to the CBA, Defendant is obligated to abide by the terms and conditions

of the Trust Agreement establishing the Fund, including any amendments thereto and policies and

procedures adopted by the Board of Trustees (“Trust Document”).

                                     Withdrawal Liability

       16.     The NPF determined that Titan had affected a complete withdrawal from the NPF

on or about August 1, 2017 within the meaning of Section 4203(a) of ERISA, 29 U.S.C. § 1383(a).

       17.     The NPF sent a notice of withdrawal to Titan on August 16, 2017, advising that it

owed withdrawal liability to the NPF. This notice informed Titan that provisional withdrawal

liability was assessed in the amount of $1,089,216.52 and that it was amortized, as required by



                                                5
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 6 of 10 PageID# 6



Section 4219(c) of ERISA, 29 U.S.C. § 1399(c), in a payment schedule to twelve quarterly

payments in the amount of $91,515.76 each, with the first payment being due October 1, 2017,

and final remaining 13th payment of $81,821.94 due October 1, 2020. This notice also informed

Titan that because the withdrawal occurred after December, 31, 2016, the withdrawal liability

calculation would be updated once worksheets for 2017 withdrawals became available.

       18.     Following the completion of the Fund’s Withdrawal Liability Report for the 2016

Plan Year, the NPF sent a notice to Titan on April 25, 2018 providing the final calculation of

withdrawal liability. This notice informed Titan that withdrawal liability was assessed in the

amount of $1,501,458.80 and that it was amortized, as required by Section 4219(c) of ERISA, 29

U.S.C. § 1399(c), in a payment schedule to 19 quarterly payments in the amount of $89,261.58

each, with the first payment having been due October 1, 2017, and final remaining 20th payment

of $20,555.51 due July 1, 2022.

       19.     In accordance with Section 4219(b)(2)(A) of ERISA, 29 U.S.C. §1399(b)(2)(A),

Titan had ninety (90) days from receipt of the initial notice and demand to request a review of the

amount of the liability and/or the schedule for the payments.

       20.     Titan timely requested review of the provisional withdrawal liability assessment

via letter dated November 13, 2017.

       21.     The Fund received this request for review and determined that there was no basis

to modify Titan’s withdrawal liability assessment or payment schedule.

       22.     Titan timely initiated arbitration pursuant to 29 U.S.C. § 1401(a)(1) by letter dated

May 7, 2018.

       23.     Pursuant to Section 4221(a)(1) of ERISA, 29 U.S.C. § 1401(a)(1), regardless of

whether Titan chose to request review of the withdrawal liability assessment or initiated



                                                 6
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 7 of 10 PageID# 7



arbitration, Titan was required to begin making its withdrawal liability payments as of October 1,

2017. Titan failed to make its first scheduled payment. To date, Titan has failed to make any of

the five subsequent quarterly payments in accordance with the payment schedule.

        24.     By letter dated October 17, 2017, the NPF notified Titan that it failed to make the

first payment under the amortized payment schedule and provided the opportunity for Titan to cure

the delinquency. The NPF requested that Titan correct this delinquency within sixty days of receipt

of the letter to avoid legal action.

        25.     Titan did not cure its failure to pay the first payment in accordance with the payment

plan within the sixty-day time period afforded and has failed to make any of the five subsequent

payments pursuant to the schedule. Accordingly, Titan and Epic, as an alter ego of Titan, are

delinquent in paying the withdrawal liability and jointly and severally owe the total of the six

missed payments.

        26.     Defendants are also liable for the accrued interest on the unpaid amounts owed. The

Trust Document provides that interest shall be charged on any amount in default (including

accrued interest), from the date the payment was due to the date it is paid. The interest shall be

computed and charged at a rate of 0.0205% compounded daily.

        27.     Defendants are also liable for liquidated damages and reasonable attorneys’ fees

and costs in accordance with the Trust Documents and applicable federal law, 29 U.S.C. § 1451(b),

(e).

        28.     The Trust Documents provide that in the event of a delinquency, an employer is

liable to the Fund for attorneys’ fees incurred by the Fund from the date of the delinquency forward

and costs, and the greater of (1) interest on the delinquent withdrawal liability or (2) liquidated

damages in the amount of 20% of the delinquent withdrawal liability.



                                                  7
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 8 of 10 PageID# 8



                                             Count I
                                      Withdrawal Liability

       29.     Plaintiff realleges and incorporates Paragraphs 1 through 28.

       30.     This claim arises under ERISA Sections 502(a)(3), (d)(1) and (g)(2), 515, 4219,

4221, and 4301, 29 U.S.C. §§ 1132(a)(3), (d)(1) and (g)(2), 1145, 1399, 1401, and 1451, and

Section 301(a) of the LMRA, 29 U.S.C. § 185(a).

       31.     Defendants have failed to pay amounts owed for withdrawal liability pursuant to

the applicable payment schedule for a period greater than sixty (60) days after notification of

failure by the NPF. Defendants have missed six quarterly payments of $89,261.28 each, totaling

$535,567.68.

       32.     Defendants are liable for the total amount of the missed withdrawal liability

installments pursuant to the Trust Documents and Section 4219(c)(5) of ERISA, 29 U.S.C. §

1399(c)(5) in the amount of $535,567.68.

       33.     As a result of Defendants’ failure to timely remit the withdrawal liability amounts

owed to NPF, Defendants are liable for interest on all late payment amounts according to the Trust

Documents and Section 4219(c)(5) of ERISA in the amount of at least $35,764.92 (calculated

through March 15, 2019). Interest continues to accrue on these unpaid amounts until the date of

payment.

       34.     As a result of Defendants’ failure to timely remit the withdrawal liability amounts

owed to NPF, Defendants are liable for liquidated damages in the amount of 20% of the delinquent

withdrawal liability according to the terms of the Trust Document and federal law in the amount

of at least $107,113.54.

       35.     As a result of Defendants’ failure to timely remit the withdrawal liability amounts

owed to NPF, Defendants are liable for the reasonable costs and attorneys’ fees incurred in

                                                8
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 9 of 10 PageID# 9



connection with this action according to the terms of the Trust Documents and federal law.

       WHEREFORE, Plaintiff requests a judgment against Defendants for all amounts due to

the NPF as follows:

       1.      Declare that Defendant Titan and Defendant Epic are alter egos and/or constitute a

single employer and are joint and severally liable for each other’s debts;

       2.      Enter judgment against Defendants for the total of Defendants’ six missed

withdrawal liability payments, in the amount of $535,567.68;

       3.      Enter judgment against Defendants for interest on the delinquent withdrawal

liability at a rate of 0.0205% per day, compounded daily, from the date due until the date paid or

the date of the judgment, in the amount of at least $35,764.92 (calculated through March 15, 2019);

       4.      Enter judgment against Defendants for liquidated damages in an amount equal to

the greater of interest on the delinquent withdrawal liability calculated at the above rate, or 20%

of the delinquent withdrawal liability, in the amount of at least $107,113.54;

       5.      Enter judgment against Defendants for all attorneys’ fees and costs incurred by the

Funds in pursuing the delinquent withdrawal liability since the date of Titan’s delinquency; and

       6.      Award such other relief as the Court deems just and proper.


                                      Respectfully Submitted,


                                             /s/ Diana M. Bardes ____
                                      Diana M. Bardes (Bar No. 81831)
                                      Mooney, Green, Saindon, Murphy & Welch, P.C.
                                      1920 L Street, NW, Suite 400
                                      Washington, D.C. 20036
                                      (202) 783-0010
                                      (202) 783-6088 facsimile
                                      dbardes@mooneygreen.com
                                      Counsel for Plaintiff Pension Fund
Dated: March 13, 2019

                                                 9
Case 1:19-cv-00291-LMB-MSN Document 1 Filed 03/13/19 Page 10 of 10 PageID# 10



                CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 13th day of March, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR WITHDRAWAL LIABILITY, INTEREST,
LIQUIDATED DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail
on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                       _____/s/ Diana M. Bardes______
                                                            Diana M. Bardes




                                                10
